[Cite as Jackson v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-3901.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Clifford Jackson, III,                                :

                Plaintiff-Appellant,                  :                    No. 21AP-96
                                                                     (Ct. of Cl. No. 2019-0845JD)
v.                                                    :
                                                                     (REGULAR CALENDAR)
Ohio Department of
Rehabilitation and Correction,                        :

                Defendant-Appellee.                   :



                                           D E C I S I O N

                                   Rendered on November 2, 2021


                On brief: Clifford Jackson, III, pro se.

                On brief: Dave Yost, Attorney General, Samantha J.
                Scherger, and Jeanna Jacobus, for appellee.

                            APPEAL from the Court of Claims of Ohio

JAMISON, J.
        {¶ 1} Plaintiff-appellant, Clifford Jackson, III, appeals from a judgment of the
Court of Claims of Ohio in favor of defendant-appellee, Ohio Department of Rehabilitation
and Corrections ("ODRC"). For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On July 29, 2019, appellant, an inmate at ODRC's Southern Ohio
Correctional Facility ("SOCF"), filed a complaint against ODRC alleging claims for medical
negligence, assault and battery, and negligent infliction of emotional distress. Appellant's
claims arise out of an alleged assault by three SOCF correctional officers and allegedly
substandard medical care provided to appellant thereafter.
No. 21AP-96                                                                                 2


       {¶ 3} On November 27, 2019, the Court of Claims determined that appellant's
challenge to a decision of ODRC's Rules Infraction Board and his claim of negligent
infliction of emotional distress failed to state a claim upon which relief may be granted, and
the Court of Claims dismissed those claims. The November 27, 2019 judgment is not the
subject of this appeal.
       {¶ 4} The case then proceeded to trial on appellant's claims arising out of the
alleged use of excessive force by correctional officers and the quality of subsequent medical
treatment provided to appellant for his injuries. A magistrate of the Court of Claims
conducted a bench trial on November 5, 2020. On January 6, 2021, the magistrate issued
a decision recommending judgment for ODRC.             The Court of Claims adopted the
magistrate's decision as its own and issued judgment for ODRC on January 25, 2021. The
Court of Claims noted that appellant had not filed an objection to the magistrate's decision.
       {¶ 5} Appellant filed objections to the magistrate's decision on January 28, 2021.
On February 5, 2021, appellant filed an "Affidavit; in Place of 'Transcript' " wherein he
claims that he was moved to the isolation unit at SOCF on January 8, 2021, when he tested
positive for COVID-19, and that he did not receive a copy of the magistrate's decision until
January 12, 2021. On February 8, 2021, the Court of Claims issued an entry overruling
appellant's untimely filed objections as moot. The Court of Claims noted that appellant's
objections were due in the Court of Claims on or before January 22, 2021.
       {¶ 6} Appellant filed a notice of appeal to this court on February 22, 2021.
Appellant's notice of appeal designates a January 29, 2021 judgment of the Court of Claims
as the judgment from which the appeal has been taken. The Court of Claims, however, did
not issue a judgment on January 29, 2021. As previously stated, the Court of Claims issued
a judgment adopting the magistrate's decision on January 25, 2021, and then issued a
judgment on February 8, 2021 overruling appellant's objection to the magistrate's decision
as moot.    Because appellant's assignments of error related to the judgment issued
January 25, 2021, we shall review the January 25, 2021 judgment in this appeal.
II. ASSIGNMENTS OF ERROR
       {¶ 7} Appellant assigns the following as trial court error:
No. 21AP-96                                                              3


              Assignment of Error 1.
              Whether that a finding or conclusion was
              "unsupported" by the evidence and contrary to the
              weight of the evidence.

              Assignment of Error 2.
              Whether trial court committed "abuse of discretion"
              by not admitting into evidence of prior bad acts of
              witnesses of defendant's at trial of character evidence.

              Assignment of Error 3.
              Whether the judgment or final offer rendered by the
              trial court is again the manifest weight of the
              evidence.

              Assignment of Error 4.
              Whether trial court findings of fact applied the law
              properly to the facts found.

              Assignment of Error 5.
              Whether the trial court evolution of evidence and
              assessment of credibility were applied the law
              properly.

              Assignment of Error 6.
              Whether the appellant met his burden of proof at
              trial.

              Assignment of Error 7.
              Whether the fact finder of fact clearly lost its way and
              created such a manifest miscarriage of justice in
              weighing the evidence.

              Assignment of Error 8.
              Whether the trial courts adoption of magistrate's
              decision and recommendation is contrary to the
              weight of evidence in the record.

              Assignment of Error 9.
               Whether trial court erred by not placing appellants
              'objections' to the magistrate's recommendation and
              decision. Appellant mailed his objection to the
              magistrate's decision on 1/13/2021, Appellant sent
              Asst Att Gen Samantha J. Scherger a copy of my
              objections with a certificate of service.
No. 21AP-96                                                                              4


                Assignment of Error 10.
                Whether appellant proved his case by                        a
                preponderance of the evidence presented at trial.

(Sic passim.)

III. LEGAL ANALYSIS
       A. Ninth Assignment of Error

       {¶ 8} Because we find that our ruling on appellant's ninth assignment of error
disposes of appellant's remaining assignments of error, we shall consider it first. In
appellant's ninth assignment of error, appellant contends that the Court of Claims erred
when it failed to consider his objections to the magistrate's decision and entered judgment
for ODRC. We disagree.
       {¶ 9} The analysis of appellant's ninth assignment of error is governed by the
provisions of Civ.R. 53 pertaining to magistrates. Civ.R. 53(D)(3)(b) entitled "Objections
to magistrate's decision," provides in relevant part as follows:
                Time for filing.
                A party may file written objections to a magistrate's decision
                within fourteen days of the filing of the decision, whether or
                not the court has adopted the decision during that fourteen-
                day period as permitted by Civ.R. 53(D)(4)(e)(i).
                ***
                Action of court on magistrate's decision and on any objections
                to magistrate's decision; Entry of judgment or interim order
                by court. * * *
                Action on magistrate's decision.
                Whether or not objections are timely filed, a court may adopt
                or reject a magistrate's decision in whole or in part, with or
                without modification. A court may hear a previously-referred
                matter, take additional evidence, or return a matter to a
                magistrate.

       {¶ 10} Here, the magistrate issued a decision on January 6, 2021 recommending
judgment in favor of defendant as to each of appellant's pending claims for relief. The
docket of the Court of Claims evidences service of the judgment on appellant by regular
mail on January 6, 2021.           On January 25, 2021, the Court of Claims adopted the
No. 21AP-96                                                                                    5


magistrate's decision as its own and entered a final judgment for ODRC. Civ.R. 53(D)(4)(b).
Pursuant to Civ.R. 53(D)(4)(c), the Court of Claims determined that "there is no error of
law or other defect evident on the face of the magistrate's decision." (Jan. 25, 2021 Jgmt.
Entry at 1.)
       {¶ 11} Appellant filed objections to the magistrate's decision in the Court of Claims
on January 28, 2021. Appellant did not move the Court of Claims for leave to file his
objections out of rule. Thus, the docket of the Court of Claims shows that appellant failed
to timely file objections to the magistrate's January 6, 2021 decision. Civ.R. 53(D)(3)(b)(i).
The Court of Claims overruled appellant's untimely objections as moot on February 8, 2021,
noting that appellant had received a brief extension of time "because the court was closed
for the presidential inauguration." (Feb. 8, 2021 Entry at 1.)
       {¶ 12} Appellant argues that the Court of Claims erred when it determined that his
objections were untimely filed. Appellant claims that pursuant to the prison mailbox
rule, the Court of Claims should have deemed his objections filed on the date they were
posted. Appellant maintains that pursuant to the prison mailbox rule, his compliance with
the 14-day requirement in Civ.R. 53(D)(3)(b)(i) occurred when he timely delivered his
objections to the prison mailroom. We disagree.
       {¶ 13} The United States Supreme Court recognized the prison mailbox rule in
Houston v. Lack, 487 U.S. 266 (1988). In Houston, the court held that for purposes of a
federal statute and Appellate Rule, a pro se prisoner's notice of appeal should be deemed
filed when he delivers it to prison authorities for forwarding to the district court. Id. at 270.
The court reasoned that a prison mailbox rule was necessary in order to accommodate the
unique circumstances pro se prisoners face in having to entrust the forwarding of their
filings to prison authorities and being unable to guard against any delays caused by prison
officials in transmitting their filings to the relevant court. Id. at 271. The rule of law in
Houston excludes from the time to file a notice of appeal any time lost to delays caused by
prison authorities in transmitting the pro se prisoner's notice of appeal to the district court.
Id.
       {¶ 14} Appellant has not cited any Ohio authority applying the Houston rule in
determining the timeliness of a notice of appeal or an objection to a magistrate's decision.
Moreover, the Supreme Court of Ohio rejected the prison mailbox rule in State ex rel. Tyler
No. 21AP-96                                                                                 6


v. Alexander, 52 Ohio St.3d 84 (1990). In Tyler, the Supreme Court considered whether a
notice of appeal delivered to prison authorities for mailing should be deemed filed with the
court under S.Ct.Prac.R. I(1)(A), which requires notices of appeal to be "filed in the court
from which the case is appealed." The Tyler court specifically "reject[ed] appellant's
suggestion that filed in the court from which the case is appealed really means delivered to
the prison mail room." (Internal citations omitted.) Tyler at ¶ 85.
       {¶ 15} Because the prison mailbox rule has not been adopted in Ohio, we find that
appellant's argument based on the Houston decision is without merit and that appellant's
objections to the magistrate's decision were untimely filed on January 28, 2021.
       {¶ 16} Even though the prison mailbox rule does not apply in Ohio, this court has
previously acknowledged that a trial court, prior to entering final judgment, has broad
discretion in ruling on objections filed outside the time limits set forth in Civ.R. 53.
Theodore v. Theodore, 10th Dist. No. 14AP-718, 2015-Ohio-2657, ¶ 16.             In Wiltz v.
Accountancy Bd. of Ohio, 10th Dist. No. 16AP-169, 2016-Ohio-8345, this court examined
the relevant case law and concluded as follows:
              "A court is not required to address untimely objections."
              Ramsey v. Ramsey, 10th Dist. No. 13AP-840, 2014-Ohio-
              1921, ¶ 20, citing Tomety v. Dynamic Auto Serv., 10th Dist.
              No. 09AP-982, 2010-Ohio-3699, ¶ 13. If a party fails to file
              written objections within the requisite 14 days, but files
              objections after the expiration of the 14-day period and
              before the court entering final judgment, the court may
              consider the objections sua sponte and such consideration will
              be construed as the granting of leave to file late objections
              pursuant to Civ.R. 6(B). Id. Civ.R. 6(B) permits a court, for
              cause shown and pursuant to certain conditions, "at any time
              in its discretion" to order the extension or enlargement of a
              period of time an act is required or allowed to be done.
(Emphasis added.) Wiltz at ¶ 22.

       {¶ 17} This court has also made it clear that after the trial court issues a final
judgment on a magistrate's decision, the trial court lacks jurisdiction to consider untimely
filed objections. Levy v. Ivie, 195 Ohio App.3d 251, 2011-Ohio-4055 (10th Dist.). In Levy,
this court held the trial court lacked jurisdiction to rule on the appellant's untimely filed
objections where the trial court had already adopted and entered judgment on the
magistrate's decision, and any attempt to later rule on the untimely objections was "nullity."
No. 21AP-96                                                                                                7


Id. at ¶ 16. See also In re Matter of D.F., 10th Dist. No. 18AP-811, 2019-Ohio-3710, ¶ 11
(refusing to apply Ramsey and Wiltz, where the untimely objections were filed after the
trial court entered judgment on the magistrate's decision). Here, the trial court entered a
final judgment in the case on January 25, 2021 more than 14-days after the magistrate
issued his decision. Appellant did not file his objections to the magistrate's decision until
January 28, 2021. Thus, the trial court was without jurisdiction to consider appellant's
untimely filed objections. Levy at ¶ 16; Matter of D.F. at ¶ 9.1
       {¶ 18} Based on the foregoing, we hold that the Court of Claims did not err when it
adopted the magistrate's decision, entered judgment for ODRC, and overruled appellant's
untimely filed objections as moot. Accordingly, we overrule appellant's ninth assignment
of error.
       B. Appellant's Remaining Assignments of Error.

       {¶ 19} In his remaining assignments of error, appellant argues the Court of Claims
erred when it entered judgment on the magistrate's decision because the magistrate made
erroneous factual findings and drew mistaken legal conclusions in recommending
judgment for ODRC. We find that appellant failed to preserve his remaining assignments
of error through timely filed objections to the magistrate's decision and he has waived these
assignments of error for purposes of appeal.
       {¶ 20} "The standard of review on appeal from a trial court judgment that adopts a
magistrate's decision varies with the nature of the issues that were (1) preserved for review
through objections before the trial court and (2) raised on appeal by assignment of error."
(Emphasis added.) In re Guardianship of Schwarzbach, 10th Dist. No. 16AP-670, 2017-
Ohio-7299, ¶ 14. Civ.R. 53(D)(3) provides in relevant part as follows:
                Waiver of right to assign adoption by court as error on appeal.
                Except for a claim of plain error, a party shall not assign as
                error on appeal the court's adoption of any factual finding or
                legal conclusion, whether or not specifically designated as a
                finding of fact or conclusion of law under Civ.R.
                53(D)(3)(a)(ii), unless the party has objected to that finding
                or conclusion as required by Civ.R. 53(D)(3)(b).


1 Appellant did not move the Court of Claims, pursuant to Civ.R. 60(B), for relief from the January 25, 2021

judgment.
No. 21AP-96                                                                                  8



       {¶ 21} In harmony with the plain language of the rule, this court has determined
that " 'a party is barred from raising any error on appeal connected with the trial court's
adoption of a magistrate's finding of fact or conclusion of law unless that party timely
objected to that decision.' " Theodore at ¶ 5, quoting Countrywide Home Loans, Inc. v.
Caldero, 8th Dist. No. 92381, 2009-Ohio-4999, ¶ 8. Because we have determined that the
Court of Claims did not err when it refused to consider appellant's untimely filed objections,
we find that appellant has waived all but plain error with respect to the adoption of the
magistrate's factual findings and legal conclusion. Theodore at ¶ 5. See also Triplett v.
Warren Corr. Inst., 10th Dist. No. 12AP-728, 2013-Ohio-2743, ¶ 15.
       {¶ 22} " 'In appeals of civil cases, the plain error doctrine is not favored and may be
applied only in the extremely rare case involving exceptional circumstances where error
seriously affects the basic fairness, integrity, or public reputation of the judicial process
itself.' " Triplett at ¶ 15, quoting Goldfuss v. Davidson, 79 Ohio St.3d 116, (1997), syllabus.
Appellant's assignments of error in this case do not allege plain error. Nor does appellant's
merit brief advance any arguments regarding plain error on appeal. Our review of the
record reveals no error on the part of the Court of Claims that seriously affected basic
fairness, integrity, or public reputation of the judicial process.
       {¶ 23} For the foregoing reasons appellant's first, second, third, fourth, fifth, sixth,
seventh, eighth, ninth and tenth assignments of error are overruled.
IV. CONCLUSION
       {¶ 24} Having overruled appellant's ten assignments of error, we affirm the
judgment of the Court of Claims of Ohio.
                                                                         Judgment affirmed.
                        KLATT and LUPER SCHUSTER, JJ., concur.
                                   _____________